DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito, WO 2015/145736 A1.  Note that the examiner has used US 2017/0013237 A1 as an equivalent English translation of WO 2015/145736 A1 in the rejections below.  See MPEP 901.05.
Regarding claim 1, Ito discloses an image display system that is mounted in a train (See 1-4 in fig. 1) formed of a plurality of connected cars (vehicles 1-4), comprising:

a monitor (monitors of PCs 40-43) for displaying an image that has been taken by the camera (¶ 0069); and
an image processing unit (40-43; ¶ 0068) for processing an image to be displayed on the monitor, characterized in that the image processing unit carries out on an image to be displayed on the monitor a cutout process for selecting a different cutout region in response to the opening or closing state of a door (Ito discloses that the system determines whether the doors are in an open or close state (step S72 in fig. 7A; ¶ 0089), then perform a trimming process on the images captured by the cameras to display them on the monitor (see steps S74-S83); ¶ 0090-0096).

Regarding claim 2, Ito discloses that during a predetermined period immediately after the opening of the door, the image processing unit cuts out a region shifted to the car side (Note that after the doors are detected to be open (Step S72) the operation to display the trimmed images of the cameras on the monitor (steps S73-S83) is performed and once it is detected that the doors are closed (also step S72), the video display operation is stopped (S86) (¶ 0089-0096).  Ito also discloses trimming the image on both the car side and away from the subject of center to which the camera is aiming (See figs. 4C, 5A and 5B; ¶ 0072, 0094).  Thus, Ito discloses that during a predetermined period immediately after the opening of the door, the image processing unit cuts out a region shifted to the car side).

Regarding claim 8, claim 8 is a method claim for the operations already presented in the apparatus of claim 1.  Thus, limitations of claim 8 have been discussed and analyzed in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, WO 2015/145736 A1 in view of Miyoshi, US 2013/0002877 A1.  Note that the examiner has used US 2017/0013237 A1 as an equivalent English translation of WO 2015/145736 A1 in the rejections below.  See MPEP 901.05.
Regarding claim 5, Ito discloses an image display system that is mounted in a train (See 1-4 in fig. 1) formed of a plurality of connected cars (vehicles 1-4), comprising:

a monitor (monitors of PCs 40-43) for displaying an image that has been taken by the camera (¶ 0069); and
an image processing unit (40-43; ¶ 0068) for processing an image to be displayed on the monitor (¶ 0089-0096).
Ito fails to teach that the processing unit is characterized in that among the images to be displayed on the monitor, the image processing unit carries out a left-right inversion process on the image where the positional relationship between the car and the platform in the image is opposite between the left and the right to the positional relationship as viewed in the direction in which the train is to travel.
However, Miyoshi discloses a display system for a vehicle (Figs. 1 and 2) including: a plurality of cameras (25-28 in fig. 3); a monitor (21 in figs. 2 and 3) for displaying the images taken by the cameras (See figs. 4-6); and a processing unit (38) characterized in that among the images to be displayed on the monitor, the image processing unit carries out a left-right inversion process on the image where the positional relationship between the car and the way in the image is opposite between the left and the right to the positional relationship as viewed in the direction in which the car is to travel (Note that Miyoshi discloses that when the right door of the vehicle is opened, the image processing section 38 would display the captured video on a display section 47 in a manner that the image is reversed (See fig. 5)  ¶ 0086-0089 and 0093).
Thus, after considering the teaching of Miyoshi, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present 

Regarding claim 7, Ito discloses a plurality of cameras (20A-27A and 20B-27B in figs. 1 and 2A) is attached to the same side of the same car (See figs. 1 and 3A-3D), and the monitor displays the images taken by the plurality of cameras on the same side of the same car in such a manner that the images are adjacent upwards and downwards or left to right (See figs. 4A and 4B; ¶ 0074, 0102 and 0107).

Regarding claim 9, claim 9 is a method claim for the operations already presented in the apparatus of claim 5.  Thus, limitations of claim 9 have been discussed and analyzed in the rejection of claim 5.

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 28, 2022